STEWART, C. J.
I agree with the conclusion reached in the majority opinion to the effect that the evidence in this case does not show that the money loaned by the First National Bank to Colson & Sons was actually used in the construction of the building under construction by the Regents of the State University, and for that reason that the state is in no way liable to the bank for the amount of such loan; that under the evidence, such loan was made directly to Colson & Sons on their own account and responsibility, and was a personal and private transaction between the bank and Colson & Sons, and for that reason the court should recommend a judgment to the legislature that the state is not liable and that the claim be not paid; and I dissent from that reference made in the opinion to what has been said in the majority opinion in the case of Hardware Co. v. Regents, just decided, with reference to the jurisdiction of this court to hear claims against the state.